United States Court of Appeals
                       For the First Circuit


No. 19-1709

                       WANDA E. DAUMONT-COLÓN,

                        Plaintiff, Appellant,

                                 v.

          COOPERATIVA DE AHORRO Y CRÉDITO DE CAGUAS and
  IRMA HILERIO-ARROYO, as officer and in her personal capacity,

                       Defendants, Appellees.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

         [Hon. Camille L. Vélez-Rivé, U.S. Magistrate Judge]


                               Before

                  Barron and Selya, Circuit Judges,
                        and Katzmann, Judge.*


     Godwin Aldarondo-Girald and Aldarondo Girald Law Office on
brief for appellant.
     Enrique J. Mendoza Méndez and Mendoza Law Offices on brief
for appellees.


                          December 4, 2020




     * Of the United States Court of International Trade, sitting
by designation.
           SELYA,      Circuit Judge.           Plaintiff-appellant Wanda E.

Daumont-Colón       (Daumont)    asserts      that    she    was   fired      from   her

position as a branch manager for defendant-appellee Cooperativa de

Ahorro y Crédito de Caguas (the Credit Union) because of her age.

The Credit Union demurs, asserting that Daumont was discharged

because of a material breach of its rules of conduct.                   A jury trial

ensued and, at the close of Daumont's evidence, the district court

granted the Credit Union's motion for judgment as a matter of law.

See Fed. R. Civ. P. 50(a).         On appeal, Daumont challenges what she

characterizes as the district court's misapplication of the law of

the case doctrine, its exclusion of evidence as to the discipline

meted out to other employees, and its determination that she failed

to   present   facts      sufficient     to   take     her    case     to    the   jury.

Concluding,    as    we   do,    that   Daumont      is     foraging    in    an   empty

cupboard, we affirm.

I. BACKGROUND

           Many of the facts are uncontroverted and were stipulated

by   the   parties.         We    supplement         that    account        with   other

uncontroversial facts, mindful that the nub of the parties' dispute

is not on the raw facts, but on what those facts signify.

           The Credit Union is located in Caguas, Puerto Rico, and

offers financial services to its members.                      In March of 2015,

Daumont — then sixty years of age — was serving as the branch

manager for one of the Credit Union's branches.                        Irma Hilerio-


                                        - 2 -
Arroyo (Hilerio) was the Credit Union's chief executive officer

(with the title of "Executive President").1

                 The events leading up to Daumont's dismissal can be

succinctly summarized.           On February 20, 2015, Daumont was at work

when she received a telephone call from her husband, José Tirado,

who was a long-time member of the Credit Union.                       Tirado asked

Daumont to withdraw eighty dollars from his line of credit at the

Credit Union and deposit it into his checking account.                     Daumont

proceeded to fill out a withdrawal slip and, on the line provided

for the member's signature, signed Tirado's name.                     Daumont then

gave       the   withdrawal     slip   to    a   teller,   Norberto   Santos,   and

instructed him to obtain the necessary authorization for the

transaction.

                 At trial, Santos testified that he could not recall

whether      he    tried   to   obtain      authorization    from   his   immediate

supervisor, Joanny Torres.               What is clear, though, is that the

transaction was never properly authorized. And once Torres learned

of the transaction, she brought it to the attention of Ramon

Adorno, vice president of operations.                  At a later meeting with

Adorno, Daumont admitted that she had signed Tirado's name to the

withdrawal slip. She added that she had signed for Tirado on prior


       1
       Daumont's suit named both the Credit Union and Hilerio as
defendants. On appeal, Daumont does not press any particularized
claims against Hilerio. For ease in exposition, then, we refer
throughout to the Credit Union as if it were the sole defendant.


                                         - 3 -
occasions and represented that she was on file with the Credit

Union as an "authorized signature" for Tirado's line of credit.

           On March 10, 2015, Daumont was discharged by the Credit

Union.   In a letter from Hilerio, she was told that her dismissal

stemmed from signing Tirado's name to withdrawal slips, which

violated (among other things) the Credit Union's rules against

offering false information on official documents.      Pertinently,

Hilerio's letter noted that those rules called for an employee's

firing after a single offense of this genre and that, in all

events, the Credit Union's investigation had revealed that Daumont

was not an authorized signatory on Tirado's line of credit.

           Daumont did not go quietly.    Instead, she brought suit

in the federal district court pursuant to the Age Discrimination

in Employment Act (ADEA), 29 U.S.C. § 623(a)(1), which prohibits

adverse employment actions against any individual when carried out

"because of such individual's age."     Her complaint also set forth

a medley of supplemental claims under Puerto Rico law. The parties

consented to proceed before a magistrate judge.       See 28 U.S.C.

§ 636(c); Fed. R. Civ. P. 73.    After the close of discovery, the

Credit Union moved for summary judgment.    See Fed. R. Civ. P. 56.

The district court jettisoned two of Daumont's claims (neither of

which is implicated on appeal) but otherwise denied the motion.

See Daumont-Colón v. Cooperativa de Ahorro y Crédito de Caguas,

No. 15-3120, 2018 WL 10741870, at *4-6 (D.P.R. May 9, 2018).


                                - 4 -
           The   Credit    Union   subsequently     moved    in   limine   to

exclude,   among   other      things,   Daumont's    proffered       evidence

concerning the Credit Union's allegedly disparate treatment of

younger employees who had engaged in misconduct.               The district

court denied this motion without prejudice.         See Daumont-Colón v.

Cooperativa de Ahorro y Crédito de Caguas (Daumont I), No. 15-

3120, 2019 WL 8808083, at *1 n.1 (D.P.R. June 12, 2019).

           During the trial, Daumont admitted that she had signed

withdrawal slips in Tirado's name not only on February 20, 2015,

but also on seven previous occasions.         Tirado confirmed that he

had verbally authorized the transactions, and Santos testified as

to his role in effectuating the February 20 withdrawal.                    By

agreement, the Credit Union's rules of conduct were introduced as

an   exhibit.    But   when   Daumont   attempted    to     adduce   evidence

concerning discipline meted out to other employees for different

kinds of infractions, the Credit Union renewed its objection to

the introduction of the challenged evidence.                This time, the

district court — first ruling ore sponte and then elaborating its

reasoning in a written rescript filed in connection with Daumont's

motion for reconsideration — excluded the comparator evidence,

primarily because the other employees were not similarly situated

to Daumont in material respects.        See id. at *2.

           Once Daumont rested, the Credit Union moved for judgment

as a matter of law.    See Fed. R. Civ. P. 50(a).      The district court


                                   - 5 -
granted the motion.    See Daumont-Colón v. Cooperativa de Ahorro y

Crédito de Caguas (Daumont II), No. 15-1320, 2019 WL 8809765, at

*1 (D.P.R. June 14, 2019).           The effect of this ruling was to

dismiss with prejudice all of Daumont's remaining claims under

both the ADEA and Puerto Rico law.           See id. at *5.       This timely

appeal followed.

II. ANALYSIS
           Daumont's asseverational array begins with a claim that

the district court contradicted the law of the case doctrine when

— after denying the Credit Union's pretrial motions in limine and

for   summary   judgment   —    it   excluded   her   proffered    comparator

evidence at trial and eventually granted the Credit Union's Rule

50(a) motion.     Next, Daumont challenges those latter rulings on

their merits.    We consider these claims of error sequentially.

                           A.   Law of the Case.

           Daumont insists that when the district court ruled in

her favor on the Credit Union's motion in limine and its motion

for summary judgment, those decisions became binding as the "law

of the case."      Because none of the "exceptional circumstances"

permitting a court to deviate from the law of the case doctrine

was in play, United States v. Matthews, 643 F.3d 9, 14 (1st Cir.

2011), the district court (in her view) was not at liberty either

to exclude her comparator evidence at trial or to grant the Credit

Union's Rule 50(a) motion.       We do not agree.



                                     - 6 -
          The essence of the law of the case doctrine is the notion

that "when a court decides upon a rule of law, that decision should

continue to govern the same issues in subsequent stages in the

same case."   Arizona v. California, 460 U.S. 605, 618 (1983).        In

practice, though, the doctrine has two separate branches.            See

United States v. Moran, 393 F.3d 1, 7 (1st Cir. 2004).        The first

branch, known as the mandate rule, constrains trial courts in the

aftermath of appellate rulings.         See id.     That branch is not

implicated here.

          "The second branch contemplates that a legal decision

made at one stage of a criminal or civil proceeding should remain

the law of that case throughout the litigation, unless and until

the decision is modified or overruled by a higher court."             Id.

This aspect of the doctrine is "prudential" and, thus, "more

flexible" than the mandate rule. Id. Especially because the Civil

Rules authorize district courts to revise their own orders and

decisions at any time before entering final judgment, see Fed. R.

Civ. P. 54(b), such interlocutory rulings ordinarily "do not

constitute the law of the case," Harlow v. Children's Hosp., 432

F.3d 50, 55 (1st Cir. 2005) (quoting Pérez-Ruiz v. Crespo-Guillén,

25 F.3d 40, 42 (1st Cir. 1994)).         At least in the absence of

extraordinary   circumstances   (and    no   such   circumstances   exist

here), the law of the case doctrine is inherently discretionary

insofar as it affects a trial court's power to revisit its prior


                                - 7 -
interlocutory orders.          See id. at 55-56.         Against this backdrop,

we have said that a trial court's decision to revisit its earlier

rulings is reviewable only for "particularly egregious" abuses of

discretion.       Id. at 56.

             Seen in this light, Daumont's argument is hopeless.               The

record in this case reflects nothing more than a routine exercise

of the district court's discretion. Take, for example, the court's

decision to grant judgment as a matter of law after previously

denying the same party's motion for summary judgment. As a general

matter, it is unremarkable to grant a party's motion for judgment

as a matter of law after having denied that party's motion for

summary judgment.          See, e.g., Delgado v. Pawtucket Police Dep't,

668 F.3d 42, 44-45 (1st Cir. 2012); Wilson v. Moreau, 492 F.3d 50,

52 (1st Cir. 2007); cf. Flibotte v. Pa. Truck Lines, Inc., 131

F.3d   21,    25    (1st    Cir.    1997)   (characterizing      as    "perfectly

appropriate" granting of judgment notwithstanding the verdict

after court earlier had denied motion for directed verdict).

Although the district court's task is much the same at both stages,

the evidence that it may properly consider is not:                    motions for

summary judgment are decided based on affidavits and other pretrial

filings, whereas motions for judgment as a matter of law are

"decided     on    the   evidence    that   has   been    admitted"    at   trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251 (1986) (quoting

Bill Johnson's Rests., Inc. v. NLRB, 461 U.S. 731, 745 n.11


                                       - 8 -
(1983)).     Those bodies of evidence may be similar, but in the

typical case — as here — they are not identical.      See Thorpe v.

Mut. of Omaha Ins. Co., 984 F.2d 541, 545 (1st Cir. 1993).

             Much the same reasoning applies to the district court's

revisiting of the Credit Union's objections to the comparator

evidence.    The district court explained that it originally denied

the Credit Union's motion in limine mainly because it considered

exclusion "to be premature" at that juncture.    Daumont I, 2019 WL

8808083, at *1 n.1; cf. Fusco v. Gen. Motors Corp., 11 F.3d 259,

263 (1st Cir. 1993) (acknowledging that courts hesitate to exclude

evidence before trial because "many issues are best resolved in

context and only when finally necessary").      By not definitively

excluding the evidence through a pretrial ruling, the district

court gave Daumont an opportunity to put her best foot forward and

establish, in the setting of the trial, why the proffered evidence

satisfied applicable standards of relevance and probative value.

At the same time, the court gave itself "a chance to reconsider

the ruling with the concrete evidence presented" at trial.   Fusco,

11 F.3d at 262.       Even if Daumont's proffer at trial remained

substantially identical to her proffer at the motion-in-limine

stage, the district court remained "free, in the exercise of sound

judicial discretion, to alter [its] previous in limine ruling."

Luce v. United States, 469 U.S. 38, 41-42 (1984) (emphasis in

original).     It follows that the law of the case doctrine did not


                                 - 9 -
foreclose the district court's reappraisal of the admissibility of

the proffered comparator evidence.

         B.    Exclusion of Comparator Evidence at Trial.

          Daumont   contends    that   even   if    the   district   court's

denial of the Credit Union's motion in limine did not constitute

the law of the case, the court nonetheless erred in refusing to

admit her proffered comparator evidence at trial.           This evidence,

she says, would have shown disparate treatment and, thus, would

have given the jury a basis for finding that the Credit Union's

stated ground for her discharge was pretextual.

          On appeal, "[w]e review rulings admitting or excluding

evidence for abuse of discretion." Downey v. Bob's Disc. Furniture

Holdings, Inc., 633 F.3d 1, 8 (1st Cir. 2011).                  Under this

deferential standard, "we may overturn a challenged evidentiary

ruling only if it plainly appears that the court committed an error

of law or a clear mistake of judgment."         Torres-Arroyo v. Rullán,

436 F.3d 1, 7 (1st Cir. 2006).

          To   support   an    inference   of      discriminatory    animus,

evidence that an employer has engaged in disparate treatment "must

rest on proof that the proposed analogue is similarly situated in

material respects."   Vélez v. Thermo King de P.R., Inc., 585 F.3d

441, 451 (1st Cir. 2009) (quoting Perkins v. Brigham & Women's

Hosp., 78 F.3d 747, 751 (1st Cir. 1996)). "[W]hile the plaintiff's

case and the comparison cases that [she] advances need not be


                                 - 10 -
perfect replicas, they must closely resemble one another in respect

to relevant facts and circumstances."           Conward v. Cambridge Sch.

Comm., 171 F.3d 12, 20 (1st Cir. 1999).

           Here, Daumont avers that the district court applied the

wrong   legal   standard,    requiring    her   to    show   that   the   other

employees' circumstances were "almost identical" to her own.                She

also avers that the court's determination that the proffered

evidence lacked probative value usurped what should have been a

question of fact for the jury.            And, finally, she argues that

because the Credit Union's policies state that its disciplinary

procedures are to be applied uniformly to all employees, the court

abused its discretion in not weighing the other employees' actions

against her own to gauge their "comparative seriousness."

           In our view, the district court did not abuse its

discretion in excluding Daumont's proffered comparator evidence.

To begin, Daumont's contention that the district court applied an

overly stringent "almost identical" standard to her comparator

evidence appears to derive from language used by the court at

sidebar in a discussion of the use of comparator evidence.                But as

virtually everyone experienced in trial practice knows, judges'

extemporaneous    comments    at   sidebar      are   sometimes     imprecise.

Unless there is good reason to believe that such an imprecise

statement affected a party's substantial rights, it should not be

accorded decretory significance.         See, e.g., Lenn v. Portland Sch.


                                   - 11 -
Comm., 998 F.2d 1083, 1087-88 (1st Cir. 1993) (concluding that,

given   totality    of   circumstances,     an   "infelicitous   choice    of

phrase" does not indicate that trial court deviated from "proper

rule of decision"); cf. Loja-Tene v. Barr, 975 F.3d 58, 61 n.2

(1st Cir. 2020) (treating isolated misstatement of legal standard

by Board of Immigration Appeals as "lapsus linguae" and refusing

to accord it "dispositive weight"). In this instance, the critical

datum is that the district court, in making its exclusionary

ruling, faithfully recited and applied the correct legal standard.

See Daumont I, 2019 WL 8808083, at *2; see also Perkins, 78 F.3d

at 751 (explicating "similarly situated in material respects"

standard).    We therefore reject Daumont's claim of error.

             This   brings   us   to    Daumont's   contention   that     the

determination of whether the employees to whom the comparator

evidence related were similarly situated to her was a question of

fact for the jury.       It is true, of course, that juries serve as

factfinders and, in that capacity, are entitled to weigh properly

admitted evidence and to draw reasonable inferences therefrom.

See, e.g., Blake v. Pellegrino, 329 F.3d 43, 47 (1st Cir. 2003).

But the Federal Rules of Evidence entrust district courts with

threshold issues as to the admissibility of evidence, including

issues of relevance and the balancing of probative value and

unfairly prejudicial effects.          See Fed. R. Evid. 401, 403.      Such

issues must be determined on a case-by-case basis, in light of


                                   - 12 -
both the particular factual context and the applicable law.              See,

e.g., Franchina v. City of Providence, 881 F.3d 32, 49 (1st Cir.

2018); United States v. Mehanna, 735 F.3d 32, 61 (1st Cir. 2013).

           Our   case     law   teaches    that     an   employer's   relative

leniency   toward   one    employee   is     only   persuasive    evidence   of

discrimination with respect to disciplinary action taken against

a plaintiff-employee if the factfinder may reasonably infer from

material similarities between the circumstances of the two that

the   discrepancy   was    likely     correlated     with   the   plaintiff's

protected characteristic.       See Dartmouth Rev. v. Dartmouth Coll.,

889 F.2d 13, 19 (1st Cir. 1989) ("Much as in the lawyer's art of

distinguishing cases, the 'relevant aspects' are those factual

elements which determine whether reasoned analogy supports, or

demands, a like result.").       Material distinctions between the two

sets of circumstances increase the danger that any such inference

would amount to no more than mere speculation, and the district

court bears the responsibility of separating the wheat from the

chaff.   See Morales Feliciano v. Rullán, 378 F.3d 42, 58 (1st Cir.

2004); Conward, 171 F.3d at 20-21.

           Here, we discern no abuse of discretion in the district

court's application of these tenets.          Cf. Freeman v. Package Mach.

Co., 865 F.2d 1331, 1340 (1st Cir. 1988) ("Only rarely — and in

extraordinarily compelling circumstances — will we, from the vista

of a cold appellate record, reverse a district court's on-the-spot


                                    - 13 -
judgment concerning the relative weighing of probative value and

unfair effect.").         Although the Credit Union's motion in limine

sought to exclude evidence regarding seven possible comparators,

its objection at trial came in response to Daumont's attempt to

introduce evidence regarding Dalitza Caez, a teller-supervisor.

After banning the introduction of evidence as to Caez, the district

court indicated that it would exclude evidence of the other

proposed comparators on essentially the same grounds.                See Daumont

I, 2019 WL 8808083, at *1.               Even so, the only other specific

comparator evidence that Daumont later offered at trial concerned

Carlos Vazquez, a branch manager.

           In     this    venue,   Daumont     focuses      exclusively    on   the

exclusion of evidence relating to Caez and Vazquez.                       She has,

therefore, waived any argument that the district court should have

allowed her to adduce evidence as to comparators other than Caez

and Vasquez.      See United States v. Zannino, 895 F.2d 1, 17 (1st

Cir.   1990)     ("[I]ssues     adverted      to   in   a   perfunctory    manner,

unaccompanied     by     some   effort   at    developed     argumentation,     are

deemed waived.").

           In     excluding      testimony     regarding      Caez   —    who   was

suspended for thirty days and demoted to teller after an incident

in which she cashed a check for her mother — the court highlighted

two    primary    distinctions      between        Caez's    circumstances      and

Daumont's circumstances.           First, Caez did not hold a "senior


                                     - 14 -
position" comparable to Daumont's position as a branch manager.

Daumont I, 2019 WL 8808083, at *2.       Second, Caez did not commit

misconduct as serious as signing another person's name to an

official Credit Union document.      See id.   Moreover, Daumont was

(by her own admission) seven times a repeat offender, while Caez

was not shown to have engaged in more than one isolated act of

misconduct.    Last — but far from least — the rule of conduct that

Daumont violated specified dismissal as the penalty for a first

offense; in contrast, Caez violated a rule that called only for

progressive discipline, starting with warnings.

            These differences are consequential and, taken together,

undercut Daumont's argument that comparator evidence concerning

Caez's   troubles    should   have   been   allowed   into   evidence.

Distinctions as to an employee's position and as to the severity

or frequency of her misconduct are proper factors in determining

that a plaintiff and a proposed comparator are not similarly

situated.    See, e.g., Murray v. Kindred Nursing Ctrs. W. LLC, 789

F.3d 20, 27 (1st Cir. 2015); Woodward v. Emulex Corp., 714 F.3d

632, 636 (1st Cir. 2013).

            In an effort to blunt the force of this reasoning,

Daumont argues that the Credit Union's stated policy of applying

its disciplinary rules uniformly to all employees renders their

relative job classifications irrelevant. We agree with the premise

of Daumont's argument:    an employer's policies can be germane to


                                - 15 -
the analysis of comparator evidence.            See Murray, 789 F.3d at 28.

We disagree, though, with the conclusion that Daumont would have

us draw.          She has cited no authority for the much different

proposition that the Credit Union's policy somehow compelled the

court       to   disregard   employees'     roles   and   responsibilities   in

determining if those employees were similarly situated "in all

relevant aspects."           Dartmouth Rev., 889 F.2d at 19.            In the

circumstances of this case, we think it well within the district

court's discretion to have considered the differences between

Daumont's position and the comparators' positions.                 See, e.g.,

Cardona Jiménez v. Bancomercio de P.R., 174 F.3d 36, 42 & n.4 (1st

Cir. 1999).

                 Daumont's   attempt   to   introduce     comparator   evidence

concerning Vazquez fares no better.             At trial, the district court

rejected this proffer, finding that Daumont did not establish that

Vazquez had engaged in comparable misconduct.                   On its face,

Vasquez's misconduct appears to be a far cry from Daumont's:                 he

abandoned his post at one Credit Union branch and traveled to

another branch, where he instructed a security guard, without rhyme

or reason, to forbid the public from entering.2                  Although the

Credit Union's disciplinary letter informed Vasquez that he could




        2
       This bizarre incident apparently occurred in connection with
a larger dispute over the internal governance of the Credit Union.
The details of that larger dispute are lost in the mists of time.


                                       - 16 -
have been terminated (and would be if his behavior was repeated),

he was only suspended for one week.

              Excluding this evidence was within the district court's

discretion. Although the Credit Union's rules of conduct delineate

a   scheme    of    progressive   discipline,      they   prescribe     immediate

termination for particularly serious infractions.              Whereas Daumont

had violated the Credit Union's rules relating to the provision of

false information on official documents (the stated penalty for

which   was    dismissal,     even    for   a    first    offense),     Vasquez's

transgressions (such as exhibiting a lack of courtesy and inducing

misconduct on the part of other employees) were first offenses for

which the rules specified either verbal or written warnings.                   In

sum, the probative value of this evidence was slight and was

outweighed by the likelihood that it would sow the seeds for

conjecture.        See Freeman, 865 F.2d at 1340.

              We add a coda.      While Daumont complains that, overall,

the district court failed to weigh the "comparative seriousness"

of other employees' misconduct against her own, we have held that

"[n]o valid comparison can be drawn between two incidents for the

purpose of proving disparate treatment if 'differentiating or

mitigating      circumstances'       distinguish     either    the     employee's

conduct or the employer's response to it."               Murray, 789 F.3d at 27

(quoting Conward, 171 F.3d at 21).              So it is here:       the district

court supportably concluded that the Credit Union was interpreting


                                      - 17 -
its own policy according to the tenor of that policy.           See Daumont

I, 2019 WL 8808083, at *2.     The burden was on Daumont to establish

the   material   equivalence   of    the     comparators'   misconduct,   see

Perkins, 78 F.3d at 751, and she failed to carry that burden.3

            The bottom line is that "[a] district court is accorded

a wide discretion in determining the admissibility of evidence."

Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 384 (2008)

(quoting United States v. Abel, 469 U.S. 45, 54 (1984)).              Here,

the court acted within the compass of that discretion in concluding

that "[a]pples and apples [were] not being compared."            Daumont I,

2019 WL 8808083, at *2.

                   C.   Judgment as a Matter of Law.

            We next examine Daumont's substantive assignments of

error regarding the district court's entry of judgment as a matter

of law.     Even without the excluded comparator evidence, Daumont

says, the district court should have allowed her claims to go to

the jury.    The challenged ruling engenders de novo review.              See

Downey, 633 F.3d at 9.     Such review requires us to take the facts

"and the inferences reasonably extractable therefrom in the light

most hospitable to the nonmovant."            Martínez-Serrano v. Quality


      3We note — as did the district court, Daumont I, 2019 WL
8808083, at *1 & n.2 — that Daumont's opposition to the Credit
Union's motion in limine was virtually bereft of factually specific
arguments as to how "each of the proposed employees' circumstances"
compared to her own, leaving evidentiary gaps that she did not
fill when the Credit Union objected to her proffers at trial.


                                    - 18 -
Health Servs. of P.R., Inc., 568 F.3d 278, 284 (1st Cir. 2009).

In performing this tamisage, we cannot "pass upon the credibility

of the witnesses, resolve evidentiary conflicts, or engage in a

comparative weighing of the proof."          Id. at 285.    When all is said

and done, judgment as a matter of law is appropriate only when the

record dictates "a result as to which reasonable minds could not

differ."   Id.

             On appeal, Daumont submits that the court below should

have allowed three distinct causes of action to go to the jury.

We examine those three causes of action in sequence.

             1.   The ADEA Claim.     To prevail on a claim of wrongful

discharge under the ADEA, an employee must carry the burden of

proving "that [she] would not have been fired but for [her] age."

Dávila v. Corporación de P.R. Para La Difusión Pública, 498 F.3d

9, 15 (1st Cir. 2007) (quoting Mesnick v. Gen. Elec. Co., 950 F.2d

816, 823 (1st Cir. 1991)).      In the absence of direct evidence of

discriminatory animus — and none has been tendered here — an

employer's    discriminatory   motive        may   be   established   through

circumstantial evidence.     See Acevedo-Parrilla v. Novartis Ex-Lax,

Inc., 696 F.3d 128, 138 (1st Cir. 2012).                 Taking that route

requires resort to the McDonnell Douglas framework.            See McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973); see also Soto-

Feliciano v. Villa Cofresí Hotels, Inc., 779 F.3d 19, 22-23 (1st

Cir. 2015); Mesnick, 950 F.2d at 823.


                                    - 19 -
            At the first stage of the framework, the plaintiff must

set forth her prima facie case.       See Mesnick, 950 F.2d at 823.          In

this instance, that required Daumont to show "1) [she] was at least

40 years old at the time [she] was fired; 2) [she] was qualified

for the position [she] had held; 3) [she] was fired, and 4) the

employer    subsequently    filled    the    position,      demonstrating     a

continuing need for the plaintiff's services."             Vélez, 585 F.3d at

447.   Even though this is a "modest" showing, id. (quoting Rathbun

v. Autozone, Inc., 361 F.3d 62, 71 (1st Cir. 2004)), it suffices

to create a rebuttable presumption that the adverse employment

action was motivated by age-based discrimination.

            To   rebut   this   presumption,      the    employer   must   then

proffer a legitimate, nondiscriminatory rationale for having taken

the adverse employment action.             See Dávila, 498 F.3d at 16;

Mesnick, 950 F.2d at 823.       This stage of the analysis is not meant

to shift the burden of proof but, rather, is intended merely to

impose a burden of production.        See Sanchez v. P.R. Oil Co., 37

F.3d 712, 720 (1st Cir. 1994).

            At the third and final stage of the McDonnell Douglas

framework, the employee must "prove by a preponderance of the

evidence that the legitimate reason[] offered" in the employer's

defense was "not its true reason[], but w[as] a pretext for

discrimination."     Vélez, 585 F.3d at 447-48 (quoting Reeves v.

Sanderson   Plumbing     Prods.,   Inc.,    530   U.S.    133,   143   (2000)).


                                   - 20 -
Because the presumption of discrimination has vanished at this

stage, see Dávila, 498 F.3d at 16, the employee "must 'elucidate

specific facts which would enable a jury to find that the reason

given is not only a sham, but a sham intended to cover up the

employer's real motive:         age discrimination,'" Soto-Feliciano, 779

F.3d at 25 (quoting Mesnick, 950 F.2d at 824).

            In granting the Credit Union's motion for judgment as a

matter of law, the district court determined that "[a]bsolutely no

evidence (neither direct or circumstantial) was presented that

would    enable    a     jury   to   conclude   or    reasonably   infer   that

Defendants’ actions were carried out because of [Daumont]’s age."

Daumont   II,     2019    WL    8809765,   at   *2.     Elaborating   on   this

conclusion, the court noted that Daumont had stipulated to signing

Tirado's name to withdrawal slips on at least eight occasions;

that those actions clearly violated the Credit Union's rules of

conduct; that the rules of conduct prescribed termination of

employment as the penalty for even a single infraction; and that

Daumont had introduced no evidence from which a reasonable jury

could conclude that the Credit Union's response to Daumont's

misconduct was either unreasonable or at odds with its usual

practice.   See id. at *3.

            Before us, Daumont complains that the district court

failed to draw reasonable inferences from the evidence in her

favor.    The record, though, belies this plaint.              It shows with


                                      - 21 -
conspicuous    clarity   that    the    court    correctly    focused    on   the

ultimate issue of age discrimination.             See id. at *2-4.      Daumont

bore the burden of establishing that age discrimination was the

but-for cause of her discharge.            See Gross v. FBL Fin. Servs.,

Inc., 557 U.S. 167, 177 (2009).            She attempted to satisfy this

burden by showing that the Credit Union's stated reason for

cashiering her was pretextual, but a demonstration of pretext

demands something more than existential doubt or an error of

judgment on the employer's part.               See Murray, 789 F.3d at 27;

Mesnick, 950 F.2d at 825.        And none of the evidence in this record

was capable of grounding a reasonable inference that the Credit

Union did not believe Daumont had violated its rules and terminated

her for that reason.

            To illustrate, Lourdes Rodriguez, the Credit Union's

human    resources   director,    testified      that   an   employee    signing

another person's name on a withdrawal slip was unacceptable to the

Credit Union and that such conduct violated the rule prohibiting

the falsification of official documents.                She also pointed out

that the rules prescribed termination of employment as the penalty

for even a first offense.          Tellingly, Rodriguez's testimony in

these particulars was both uncontradicted and unimpeached.

            Daumont tries to parry this thrust by pointing to the

Credit    Union's    treatment   of    Santos    (the   teller   who    actually

effectuated the February 20 withdrawal).           Santos testified that he


                                      - 22 -
received only a written reprimand for his role in the incident.

Even so, Daumont's claim of disparate treatment is more cry than

wool:    given Santos's subordinate relationship to Daumont, the

fact that he did not sign Tirado's name on the slip, and the fact

that    Daumont   had   signed     Tirado's    name   on    several   previous

occasions, he and Daumont were not fair congeners.                 See, e.g.,

Cardona Jiménez, 174 F.3d at 42; Dartmouth Rev., 889 F.2d at 20.

It follows that the evidence as to the manner in which the Credit

Union disciplined Santos cannot support a reasonable inference of

discrimination vis-à-vis Daumont.

            By the same token, the record does not contain any basis

for a claim in the nature of an estoppel.             Contrary to Daumont's

insinuations, there is simply no evidence to suggest that either

Adorno or Hilerio authorized the earlier transactions in which

Daumont signed Tirado's name.           Indeed, nothing in the record

supports an inference that Daumont's superiors were aware of the

provenance of those transactions at any time before the Credit

Union    commenced      its    investigation     into      the   February   20

transaction.

            Finally, Daumont argues that the cause of her firing

could not have been the February 20 transaction, since both Tirado

and Santos testified that the Credit Union did not speak to them

about the transaction before Hilerio made the decision to terminate

Daumont's employment.         But Daumont is aiming at the wrong target:


                                    - 23 -
she identifies no new facts that either of these individuals could

have   contributed,      which     might      have    changed     the    decisional

calculus.         Importantly,     the     Credit     Union     never    challenged

Daumont's statement that Tirado had verbally authorized her to

make the withdrawals; instead, it based her discharge on the fact

— stipulated to by Daumont — that Daumont signed another person's

(Tirado's) name to an official document.

            The short of it is that Daumont — in order to survive

summary judgment — needed to adduce "minimally sufficient evidence

to permit a reasonable [jury] to conclude that [she] was fired

because of [her] age."            Dávila, 498 F.3d at 16.           Although she

attempted    to    do   so   by    suggesting        that   the   Credit    Union's

explanation for her discharge was pretextual, "[m]ere questions

regarding the employer's business judgment are insufficient to

raise a triable issue as to pretext."                Acevedo-Parrilla, 696 F.3d

at 140.     As we have said, "[w]hether a termination decision was

wise or done in haste is irrelevant, so long as the decision was

not made with discriminatory animus."                   Rivera–Aponte v. Rest.

Metropol No. 3, Inc., 338 F.3d 9, 11 (1st Cir. 2003).                    Without any

evidence that the Credit Union did not believe in good faith that

Daumont's act of signing Tirado's name to a withdrawal slip

constituted    falsification        of   an    official       document    and   thus

warranted termination — and there is no such evidence in this

record — "it is not our province to second-guess [its] decision."


                                     - 24 -
Dávila, 498 F.3d at 17.     Consequently, the district court did not

err in granting the Credit Union's motion for judgment as a matter

of law on Daumont's ADEA claim.

            2.   The Law 100 Claim.       Daumont also pursued an age

discrimination claim under Puerto Rico's employment discrimination

statute, colloquially known as "Law 100."       See P.R. Laws Ann. tit.

29, § 146. On this claim, too, the district court granted judgment

as a matter of law in favor of the Credit Union.       See Daumont II,

2019 WL 8809765, at *4.

            We need not tarry.       Although Law 100 brings to bear a

burden-shifting framework different from that applicable to the

ADEA, the two statutes are coextensive with respect to the ultimate

question of discrimination.      See Rivera-Rivera v. Medina & Medina,

Inc., 898 F.3d 77, 97 (1st Cir. 2018); Dávila, 498 F.3d at 18.

Because we already have determined that Daumont did not adduce

evidence from which a jury could reasonably infer that she was

discharged because of her age, see supra Part II(C)(1), her appeal

of the adverse judgment on her Law 100 claim necessarily fails.

            3.   The Law 80 Claim.    This leaves Daumont's claim under

Puerto Rico's wrongful discharge statute, colloquially known as

"Law 80."   See P.R. Laws Ann. tit. 29, § 185a.     The district court

disposed of this claim by granting judgment as a matter of law in

the Credit Union's favor, see Daumont II, 2019 WL 8809765, at *5,

and Daumont assigns error.


                                 - 25 -
           Law   80   provides   for    damages      when   an   employee   is

discharged without "just cause," which is defined as "such reasons

that affect the proper and regular operations of an establishment."

P.R. Laws Ann. tit. 29, § 185b.              Helpfully, the statute lists

several   specific    examples   of   just    cause,   including   "repeated

violations of the reasonable rules and regulations established for

the operation of the establishment."4          Id.

           Under Law 80's burden-shifting framework, an employee

must allege not only that her employment was terminated but also

that the termination was unjustified.          See Pérez v. Horizon Lines,

Inc., 804 F.3d 1, 9 (1st Cir. 2015).            In response, the employer

bears the burden of showing "that it had a reasonable basis to

believe that an employee has engaged in one of those actions that

the law identifies as establishing [just] cause."            Id.   To prevail

at that juncture, the employee must rebut the showing of just cause

with "probative evidence that [the employer] did not genuinely

believe in or did not in fact terminate [the employee] for the

reason given."   Id. at 11.




     4 This exemplar is coupled with a proviso designed to ensure
that the employee was on notice of the rules of conduct.        See
§ 185b.   Here, however, the record reflects no genuine issue
regarding Daumont's awareness of the Credit Union's rules. Indeed,
the Credit Union introduced into evidence a 2012 letter, which
indicated that Daumont not only knew of the rules but that she had
been reprimanded under them for her role in a transaction involving
her daughter and put on notice of the potential consequences of
future misconduct.


                                  - 26 -
            In the case at hand, the record makes manifest that the

Credit Union had a sound basis to believe that Daumont had engaged

in misconduct sufficient, on its face, to establish just cause.

After all, Daumont was discharged because she admittedly (and

repeatedly)    engaged    in   conduct      that    directly   violated    the

employer's rules.      So, too, the record is pellucid that, under the

rules, even a first offense for such a violation was a fireable

offense.    To cinch the matter, Daumont offered nothing in the way

of probative evidence adequate to show that the Credit Union did

not discharge her based on her misconduct.               On these facts, we

agree with the district court that a reasonable jury could only

conclude that the Credit Union had established just cause for

terminating Daumont's employment. See Daumont II, 2019 WL 8809765,

at *5; see also Pérez, 804 F.3d at 10 (explaining that, under Law

80,   a   "perceived   violation   suffices        to   establish   that   [the

employer] did not terminate [the employee] on a whim, but rather

for a sensible business-related reason" (emphasis and alterations

in original) (quoting Hoyos v. Telecorp Commc'ns, Inc., 488 F.3d

1, 10 (1st Cir. 2007))). We conclude, therefore, that the district

court appropriately granted judgment as a matter of law in favor

of the Credit Union on Daumont's Law 80 claim.




                                   - 27 -
III. CONCLUSION

            We need go no further. For the reasons elucidated above,

the judgment of the district court is



Affirmed.




                               - 28 -